DETAILED ACTION

Status of Claims
Amendment filed February 1, 2021 is acknowledged.   
Claims 1-20 are pending. 
Claims 1- 17, 19, and 20 have been amended.    
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive. Applicant argues:
For example, independent claims 1 and 10 recite, amongst other features, "wherein a size of the transmittance area matches a size of an area in which one of the gate lines and one of the data lines overlap with each other in the non- transmittance area." and claim 11 recites features similar to claim 1.
Park has no discourse with regard to the claimed features now recited in claims 1 and 11. Thus, Park fails to anticipate each and every claim element now recited in claims 1 and 11 as described above.

First, the disclosure does not provide adequate written description of the newly claimed feature.  Please see Claim Rejections - 35 USC § 112 below.  

Second, it would have been an obvious matter of design choice to adjust the size of the transmittance area matches the size of an area in which one of the gate lines and one of the data lines overlap, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **  Thus, applicant’s argument is not persuasive.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings, as submitted, are generally not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim states “… a display panel having and a sensor package ….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 (and all dependent claims thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 states “wherein a size of the transmittance area matches a size of an area in which one of the gate lines and one of the data lines overlap with each other in the non-transmittance area.”  Likewise, claim 11 states “wherein a size of the transmittance area is substantially the same as a size of an area in which the at least one of the gate lines and one of the data lines overlap with each other in the non-transmittance area.”  The only evidence of that the transmittance area “matches a size of an area in which one of the gate lines and one of the data lines overlap with each other in the non-transmittance area,” or “is substantially the same size as …”  is in Figure 10 and paragraph 90 which states: “In addition, although the areas in which the gate line GL and the data line DL overlap each other are illustrated as respectively having the same size as a single transmission area TPA1 or TPA2, the present disclosure is not limited thereto.”  However, when a reference does not disclose that the drawings are to scale and is silent arguendo that the drawing is to scale, Figure 10 does not show that TPA1 and TPA2 “match” (claim 1) the size of the a size of an area in which one of the gate lines and one of the data lines overlap with each other in the non-transmittance area.  Further, one of ordinary skill in the art would not recognized what relative size of the transmission area to the gate and data line crossing would constitute the invention because there is no evidence in the disclosure of any new consequence of the claimed comparable size of the transmission area nor in the production of the claimed comparable size of the transmission area.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially the same size" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially the same size" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 11 is supported by Figure 10 and paragraph 90, which states, “In addition, although the areas in which the gate line GL and the data line DL overlap each other are illustrated as respectively having the same size as a single transmission area TPA1 or TPA2, the present disclosure is not limited thereto.”  However, Figure 10 is not to scale, and paragraph 90 gives no indication to the extent to which the overlap of GL and DL are the same size as TPA1 and TPA2.  One of ordinary skill in the art would not recognize the extent to which the sizes must match to constitute the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. of record (US Pub. No. 2020/0176551; hereinafter “Park”).

Regarding claim 1, Park teaches an organic light-emitting display device comprising:
a display panel (Figure 1: DD) having and [sic] a sensor package module disposed on a rear surface of the display panel wherein the active area comprises a transmittance area through which external light passes (Figure 1: TA) and a non-transmittance area disposed around the transmittance area in the active area (DA exclusive of TA),
wherein the sensor package is disposed to correspond to the transmittance area (Figure 2: ELM),
a plurality of gate lines (GL) arranged in a first direction and a plurality of data lines (DL) arranged in a second direction different from the first direction on the display panel (Figure 6D).

However, it would have been an obvious matter of design choice to adjust the area of the holes MH to be the same as that of the size of the areas in which the gate line GL and the data line DL overlap each other, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **


Regarding claim 2, Park teaches the sensor package module comprises:
a light emitter corresponding to the transmittance area to emit infrared radiation (paragraph 178);
an infrared sensor corresponding to the transmittance area to receive the infrared radiation emitted by the light emitter (paragraph 178); and
a proximity sensor corresponding to the transmittance area and receiving visible light (paragraph 178).

Regarding claim 3, Park teaches the display panel comprises:
an element layer (DP-CL) disposed on the substrate and including a transistor having some of the conductive films (T1); and
a light-emitting layer (EML) disposed on the element layer to emit light by receiving a driving current from the element layer (paragraph 108),


Regarding claim 4, Park teaches the cathode electrode (CE) is not deposited in the transmittance area (Figures 6C and 6D).

Regarding claim 5, Park teaches at least one of the gate lines (GL) and the data lines (DL) is not disposed in the transmittance area (Figure 6D).

Regarding claim 6, Park teaches a portion of the non- transmittance area is disposed in the second direction of the transmittance area (Figures 2, 5B, and 7B).

Regarding claim 7, Park teaches the at least one of the gate line and the data line, or a combination thereof, bypasses the transmittance area (Figure 6D). 

Regarding claim 8, Park teaches the display panel comprises:
a substrate (Figure 6A-6B: BL);
an active area including a plurality of pixels arrayed on the substrate (DP-DA); and
a bezel area disposed around the active area (DP-NDA, BZA; paragraph 81),
wherein the transmittance area is disposed in an area of the active area (Figure 1).

Regarding claim 9, Park teaches a touch sensor (FM-1, paragraphs 60 and 73) having a plurality of touch electrodes (EG1) is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area (Figure 7B).

Regarding claim 10, Park teaches the display panel further comprises an encapsulation layer (WM) encapsulating the light-emitting layer,
wherein the encapsulating layer includes a first inorganic film, a transparent organic film, and a second inorganic film (paragraph 76), stacked on each other, in the non-transmittance area, and the encapsulation layer includes only the transparent organic film in the transmittance area (paragraph 76).

Regarding claim 11, Park teaches an organic light-emitting display device comprising:
a display panel (Figure 1: DD) where a transmittance area (Figure 1: TA) and a non- transmittance area are defined (DA exclusive of TA),
wherein the display panel comprises a plurality of gate lines (Figure 6D: GLn) arranged in a first direction and a plurality of data lines (DLm) arranged in a second direction different from the first direction, and at least one of the gate lines and the data lines bypasses the transmittance area (Figure 6D);
a data driver supplying a data signal to the display panel (pixel driving circuit CC; paragraph 87; Figure 5A);
a gate driver supplying a gate signal to the display panel (gate driving circuit GDC; Figure 5B);
a timing controller controlling the data driver and the gate driver (paragraph 93); and

Park teaches all the limitations of claim 11 with the exception of wherein a size of the transmittance area is substantially the same as a size of an area in which one of the gate lines and one of the data lines overlap with each other in the non-transmittance area.
However, it would have been an obvious matter of design choice to adjust the area of the holes MH to be the same as that of the size of the areas in which the gate line GL and the data line DL overlap each other, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 12, Park teaches the sensor package module comprises:
a light emitter corresponding to the transmittance area to emit infrared radiation (paragraph 178);
an infrared sensor corresponding to the transmittance area to receive the infrared radiation emitted by the light emitter (paragraph 178); and
a proximity sensor corresponding to the transmittance area and receiving visible light (paragraph 178).

Regarding claim 13, Park teaches the display panel comprises:
a substrate (Figure 6B: BL);
an element layer (DP-CL) disposed on the substrate and including a transistor having conductive films (T1); and

wherein the light-emitting layer includes a light-emitting element having an anode electrode (AE) and a cathode electrode (CE) stacked in the conductive films (Figure 6B).
	
Regarding claim 14, Park teaches the cathode electrode (CE) is not deposited in the transmittance area (Figures 6C and 6D).

Regarding claim 15, Park teaches a portion of the non- transmittance area is disposed in the second direction of the transmittance area (Figures 2, 5B, and 7B).

Regarding claim 16, Park teaches the display panel comprises:
a substrate (Figure 6A-6B: BL);
an active area including a plurality of pixels arrayed on the substrate (DP-DA); and
a bezel area disposed around the active area (DP-NDA, BZA; paragraph 81),
wherein the transmission area is disposed in an area of the active area (Figure 1).

Regarding claim 17, Park teaches a touch sensor (FM-1, paragraphs 60 and 73) having a plurality of touch electrodes (EG1) is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area (Figure 7B).

Regarding claim 18, Park teaches the display panel further comprises an encapsulation layer (WM) encapsulating the light-emitting layer.

Regarding claim 19, Park teaches the encapsulating layer includes a first inorganic film, a transparent organic film, and a second inorganic film (paragraph 76), stacked on each other, in the non- transmittance area. 

Regarding claim 20, Park teaches the encapsulation layer includes only the transparent organic film in the transmittance area (paragraph 76).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817